This appeal is because of the refusal of the judge of the Criminal District Court to allow bail to relator, who was held under indictment for murder.
The decision of the trial court, after an investigation of the facts, is accorded great deference. Ex parte Moore, 5 Texas App. Rep., 103; Ex parte Beacom, 12 Texas App. Rep., 318; Ex parte Matlock, 18 Texas App. Rep., 227. Mindful of this we have examined the record, and, omitting a discussion of the facts, our conclusion is that the evidence is such as to entitle the relator to bail. Ex parte Russell, 71 Tex.Crim. Rep.; Ex parte Stephenson, 71 Tex.Crim. Rep.; Ex parte Burton,75 Tex. Crim. 105, 170 S.W. Rep., 308, 39 L.R.A. (N.S.), note pp. 780-84; Bill of Rights, Vernon's C.C.P., p. 9, and cases cited.
The judgment is consequently reversed and it is ordered that appellant be granted bail in the sum of $7500.
Bail granted.